UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2012 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 1050 Enterprise Way, Suite 700, Sunnyvale, California 94089 (Address of principal executive offices, including ZIP code) (408) 462-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 — Results of Operations and Financial Condition. On October 18, 2012, Rambus Inc. (the “Company”) issued a press release announcing results for the quarter ended September 30, 2012.A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein. The information under Item 2.02 in this current report on Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 2.06 — Material Impairments. The Company determined on October 16, 2012 that it would record a non-cash charge for the impairment of goodwill and long-lived assets within its Lighting and Display Technology division of approximately $35.5 million in the quarter ending September 30, 2012.The Company conducted this impairment review under applicable accounting rules as a result of the change in business strategy with less focus on display technology licensing and an increased focus on its general lighting technologies. Under generally accepted accounting principles, when indicators of potential impairment are identified, companies are required to conduct a review of the carrying amounts of goodwill and other long-lived assets to determine if impairment exists. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits. Press release dated October18, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 18, 2012 Rambus Inc. /s/ Satish Rishi Satish Rishi, Senior Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit Number Exhibit Title Press release dated October 18, 2012.
